After the numerous decisions of this Court, holding that no appeal is allowed to the State, after a general verdict of "not guilty" has been recorded in favor of the defendant, we are unable to account for this appeal upon any other supposition than that the record does not develop the case intended to be presented. It may have been that there was a special verdict, but such does not appear, and we are bound by the record, which simply shows an appeal by the State, after a general verdict of "not guilty."
In addition to the authorities cited in State v. Phillips,66 N.C. 646, to show that no appeal lies in such cases, we cite State v.Freeman, ibid, 647.
This disposes of the appeal and renders it unnecessary to notice the questions presented by the record. *Page 195 
Let this be certified to the Court, that the defendant may be discharged.
PER CURIAM.                                 Appeal dismissed.